Exhibit 10.1

SECOND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Waiver”),
dated as of March      , 2010, by and among TRICO MARINE SERVICES, INC., a
Delaware corporation (the “Borrower”), TRICO MARINE ASSETS INC., a Delaware
corporation (“Trico Assets”), as a Guarantor, and TRICO MARINE OPERATORS, INC.,
a Louisiana corporation (“Trico Operators”), as a Guarantor, the Lenders party
hereto (each, a “Lender” and, collectively, the “Lenders”) and NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”). Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below.

W I T N E S S E T H :

WHEREAS, the Borrower, Trico Assets, Trico Operators, the Lenders from time to
time party thereto, and the Administrative Agent are parties to an Amended and
Restated Credit Agreement, dated as of August 29, 2008, and amended by (i) the
First Amendment to Credit Agreement, dated as of March 10, 2009, (ii) the Second
Amendment to Credit Agreement dated as of May 8, 2009, (iii) the Third Amendment
to Credit Agreement dated as of May 14, 2009, (iv) the Fourth Amendment and
Consent to Credit Agreement dated as of July 31, 2009, (v) the Fifth Amendment
to Credit Agreement dated as of August 5, 2009, (vi) the Sixth Amendment to
Credit Agreement dated as of October 30, 2009, (vii) the Seventh Amendment to
Credit Agreement dated as of December 22, 2009, (viii) the Eighth Amendment to
Credit Agreement dated as of January 15, 2010 and (ix) the Ninth Amendment and
Waiver to Credit Agreement dates as of March 15, 2010 (the “Credit Agreement”);
and

WHEREAS, subject to the terms and conditions set forth below, the parties hereto
wish to provide a waiver in respect of Section 10.08 of the Credit Agreement as
provided herein;

NOW, THEREFORE, it is agreed;



A.  
Waiver to the Credit Agreement

1. Notwithstanding anything to the contrary contained in Section 10.08 of the
Credit Agreement, each of the undersigned Lenders hereby waives the requirement
set forth in such Section that the Borrower will not permit the Consolidated
Leverage Ratio on March 31, 2010 to be greater than 11.00 to 1.00.



B.  
Miscellaneous Provisions

1. In order to induce the Lenders to enter into this Waiver, the Borrower hereby
represents and warrants that (i) no Default or Event of Default exists as of the
Waiver Effective Date (as defined herein) before or after giving effect to this
Waiver and (ii) all of the representations and warranties contained in the
Credit Agreement or the other Credit Documents are true and correct in all
material respects on the Waiver Effective Date both before and after giving
effect to this Waiver, with the same effect as though such representations and
warranties had been made on and as of the Waiver Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).

 

1



--------------------------------------------------------------------------------



 



2. This Waiver is limited as specified and shall not constitute an amendment,
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

3. This Waiver may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

4. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

5. This Waiver shall become effective on the date (the “Waiver Effective Date”)
when the Borrower, the Guarantors and the Required Lenders shall have signed a
counterpart hereof (including by way of facsimile or other electronic
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, NY 10036; Attention: May Yip (facsimile number: 212-354-8113 / email:
myip@whitecase.com).

6. From and after the Waiver Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement, as modified hereby.

7. The Borrower and each Guarantor as debtor, grantor, pledgor or assignor, or
in any other similar capacity in which the Borrower or the Guarantors grant
liens or security interests in their respective property or otherwise act as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Credit Documents to which it is a party (after
giving effect hereto) and (ii) to the extent the Borrower or any Guarantor
granted liens on or security interests in any of its property pursuant to any
such Credit Document as security for the Borrower or any Guarantor’s Obligations
under or with respect to the Credit Documents, ratifies and reaffirms such
guarantee and grants of security interests and liens and confirms and agrees
that such security interests and liens hereafter secure all of the Obligations
as amended hereby. The Borrower and each Guarantor hereby consents to this
Waiver and acknowledges that each of the Credit Documents remains in full force
and effect and is hereby ratified and reaffirmed. Except as otherwise provided
herein, the execution of this Waiver shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, constitute a waiver
of any provision of any of the Credit Documents or serve to effect a novation of
the Obligations.

*     *     *

-2-

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Waiver to be duly executed
and delivered as of the date first above written.

              TRICO MARINE SERVICES, INC.  
 
      By:                
 
  Name:        
 
  Title:      

              TRICO MARINE ASSETS INC.  
 
      By:                
 
  Name:        
 
  Title:      

              TRICO MARINE OPERATORS, INC.  
 
      By:                
 
  Name:        
 
  Title:      

Signature page to Trico $50mm Second Waiver

 

3



--------------------------------------------------------------------------------



 



              NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent
 
 
      By:                
 
  Name:     Martin Lunder   
 
  Title:     Senior Vice President   
 
     
 
      By:                
 
  Name:     Martin Kahm   
 
  Title:     Vice President 

Signature page to Trico $50mm Second Waiver

 

4



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE WAIVER TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG TRICO MARINE SERVICES, INC., TRICO MARINE ASSETS
INC., TRICO MARINE OPERATORS, INC., VARIOUS FINANCIAL INSTITUTIONS AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT  
 
      NAME OF INSTITUTION:  
 
      UNICREDIT BANK AG (f/k/a BAYERISCHE HYPO- UND VEREINSBANK), as a Lender  
 
      By:                
 
  Name:        
 
  Title:      

Signature page to Trico $50mm Second Waiver

 

5



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO THE WAIVER TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG TRICO MARINE SERVICES, INC., TRICO MARINE ASSETS
INC., TRICO MARINE OPERATORS, INC., VARIOUS FINANCIAL INSTITUTIONS AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT  
 
      NAME OF INSTITUTION:  
 
      NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH, as a Lender  
 
      By:                
 
  Name:     Martin Lunder   
 
  Title:     Senior Vice President   
 
      By:                
 
  Name:     Martin Kahm   
 
  Title:     Vice President 

Signature Page to Trico $50mm Second Waiver

 

6